Title: Queries on Frontier Settlement and Defense, 1756
From: Franklin, Benjamin
To: 


Duane states that “we find the following notes made immediately upon his [Franklin’s] appointment to the command” in Northampton County (Jan. 5, 1756), but the present editors know of no reason for assigning such a precise date. The calm tone of the queries suggests long-range planning rather than emergency; perhaps Franklin drew them up for one of the many meetings of the provincial commissioners in the sixteen months between Nov. 27, 1755, and his departure for England, April 4, 1757. During that time countless now forgotten plans for defense must have been proposed only to be discarded for equally numerous and also forgotten reasons. One such scheme, outlined in Pa. Gaz., March 25, 1756, proposed a law banding farmers together in groups of “ten, twelve, or fourteen” in order that some men always be available for guard duty while others tilled the fields. Also recommended were communal arrangements modeled on Moravian practices, small fortifications, and arms supplied by the province. Whatever their specific relevance, the considerations here printed help to point up Franklin’s concern and responsibility for frontier settlement and defense during the Indian wars of 1755–57.
 
[1756]
Considerations to be taken:
What number of men?
Should the post be fortified, and in what manner?
How long to be continued there?
Could they not be partly employed in raising their own provisions?
Could they have some lots of land assigned them for their encouragement?
What their pay? and from what funds?
How much the annual expense?
Is it certain that the late method of giving rewards for apprehending rioters will be effectual?
To whom does the land belong?
